UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K /A ( Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 1, 201 5 Rush Enterprises, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 0-20797 (Commission File Number) 74-1733016 (IRS Employer Identification No.) 555 IH-35 South, Suite 500 New Braunfels, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (830) 626-5200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This Amendment No. 1 on Form 8-K/A is being filed by Rush Enterprises, Inc. to amend its Current Report on Form 8-K filed with the Securities and Exchange Commission on September 8, 2015 (the “Original Form 8-K”). The purpose of this Amendment No. 1 is to correct the annual base salary information for Steve L. Keller, Martin A. Naegelin, Jr. and Michael J. McRoberts, which was inadvertently misstated in the Original Form 8-K. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 1, 2015, pursuant to the recommendation of the Compensation Committee of the Board of Directors (the “Board of Directors”) of Rush Enterprises, Inc. (the “Company”), the Board of Directors approved new base salaries, effective as of September 1, 2015, for certain named executive officers of the Company, as follows: Name/Title Annual Base Salary W.M. “Rusty” Rush Chairman, Presidentand Chief Executive Officer Steven L. Keller Senior Vice President, Chief Financial Officer and Treasurer Martin A. Naegelin, Jr. Executive Vice President Michael J. McRoberts Senior Vice President – Dealer Operations SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUSH ENTERPRISES, INC. Dated: September 10, 2015 By: /s/ Derrek Weaver Derrek Weaver Senior Vice President, General Counsel and Corporate Secretary
